Exhibit 10-3 FY 2 You have been selected to participate in the Sierra Health Services, Inc. (here Company in achieving financial success and maximizing shareholder value. Your participation in the Plan is subject to the Terms and Conditions, contained herein, and being employed in an eligible position as determined annually by the Company. The Plan is designed to reward Participants for meeting specific individual and Company objectives, and for assisting the Company in achieving specific financial objectives. TARGET PAYOUT: Participants will be eligible for an incentive payout expressed as a percent of base annual salary. If 100% of all objectives are achieved, Participants will be eligible for the following awards as a percent of the Participant’s base annual salary: CEO/Chief of Staff 100% Vice President/Subsidiary President 25% - 90% Assistant Vice President 30% - 40% Director 15% - 35% PLAN DESIGN Financial Performance 85% Quality Objectives 10% Turnover Objectives 5% Total 100% *See page 3 for former W/C employee bonus Calculations. CEO’S CHALLENGE The Sierra management group will have a special objective added to the Plan. The successful achievement of this challenge objective will result in that subsidiary or division becoming eligible for an extra 10% payment pool for selected Participants after all other calculations have been finalized. INDIVIDUAL PERFORMANCE/CONTRIBUTION The Individual Performance Objective/Contribution will be a multiplier times the sum of the above criteria.The total of the above criteria will be multiplied by 0% to a maximum of 125%. Example:Director at $100,000 salary, eligible for 25% Incentive Financial Performance 95% Times 85% weight .808 Quality Objective 100% Times 10% weight .100 Turnover Objective 100% Times 5% weight .050 .958 Individual Performance/Contribution X 1.05 1.005 X $100,% $25,134.38 Individual Performance may be adjusted for Individual contribution.There will be a distribution guideline of individual performance/contribution results in FY 2007. No greater than the following percentages of the Participant’s ratings for individual objectives may be achieved: RatingMaximum Percent · 115% -125%10% of eligible Participants · 105% -114%20% of eligible Participants · 95% -104%40% of eligible Participants · 85% - 94%20% of eligible Participants · 75% - 84%7%-10% of eligible Participants · 50% - 74%Up to 3% of eligible Participants · < 50% will be considered unsatisfactory performance such that Participants may be ineligible for a Plan incentive payment as determined in its sole discretion, by the Incentive Plan Compensation Committee. Notes: · The bonus of certain employees who were previously employed with the Workers Compensation Division will be subject to such additional performance or financial factors as determined by the Chief Executive Officer of Sierra Health Services and/or the Incentive Plan Compensation Committee. · Financial Performance is defined as Operating Income, including eligible bonus expense, expressed as a percent of targeted Operating Income.Financial Cash Flow will be expressed as a percent of Target Cash Flow, (EBITA). The Company’s financial objective is actual consolidated Net Income compared to Net Income target. All figures are expressed as actual results divided by planned financial results, expressed as a percent. The Company’s Chief Financial Officer will determine the interpretation of Operating Income, Taxes, Depreciation Expense, and Cash Flow. Disputes regarding Plan definitions will be resolved as determined by the Incentive Plan Compensation Committee in their sole discretion. · No payments will be made under the Plan to the extent that such payments would place the Company in violation of any laws, regulations or bank covenants under its credit facility. POOL THRESHOLD & SIZE An incentive pool will be established and used as the basis for payouts under the Plan based upon the degree to which SHS achieves specific financial objectives.
